DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision: R-10.2019, which was released in June 2020.  
Status of the Claims
Claims 1-12, as originally filed 21 May 2020, are pending.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given on 10 March 2022 by Edward T. Wei at the conclusion of the examiner-initiated interview.  
The examiner’s amendment is set forth below, and all changes are shown relative to the original claims.  The examiner’s amendment is as follows:
Claim 1 (currently amended):  A method for reducing sensory discomfort in a subject caused by face mask the method comprising:

(1) topically applying a liquid or semi-liquid composition to the skin of the subject’s external nares, the composition comprising a carrier and a therapeutically effective amount of a compound [[with]] having Formula 1 

    PNG
    media_image1.png
    101
    203
    media_image1.png
    Greyscale

wherein R is n-heptyl, n-octyl, or n-nonyl; and 



wherein the compound having Formula 1, following topical application of the composition, penetrates the skin of the subject’s external nares; and

(2) thereafter, wearing the face mask for more than one hour, whereby the face mask covers the subject’s mouth and nostrils.

Claim 2 (currently amended):  The method as in claim 1 wherein the face mask 

Claim 3 (currently amended):  The method as in claim 1 wherein the face mask 

Claim 4 (currently amended):  The method as in claim 1 wherein the face mask 

Claim 5 (currently amended):  The method as in claim 1 wherein the carrier is [[a]] water or an isotonic saline solution.

Claim 6 (currently amended):  The method as in claim 1 wherein the liquid or semi-liquid composition is a rinse and has from about 0.01 to 0.025 % by weight of the Formula 1 compound.

Claim 7 (currently amended):  The method as in claim 1 wherein the liquid or semi-liquid composition is a gel or a cream.

Claim 8 (currently amended):  The method as in claim 1 wherein the liquid or semi-liquid composition has from about 0.05 to 2% by weight of the Formula 1 compound.

Claim 9 (currently amended):  The method as in claim 1 wherein the Formula 1 compound is 1-diisopropyl-phosphinoyl-heptane [DIPA-1-7], or diisopropyl-phosphinoyl-octane [DIPA-1-8], or 1-diisopropyl-phosphinoyl-nonane [DIPA-1-9] and the therapeutically effective amount 

Claims 10-12 (cancelled).
Examiner’s Statement of Reasons for Allowance
The following is the examiner’s statement of reasons for allowance:
The preamble of claim 1 identifies the condition intended to be treated or reduced, i.e., sensory discomfort caused by wearing a face mask for more than one hour.  However, under the principle of broadest reasonable interpretation, the examiner is not free to interpret the preamble, itself, as requiring wearing the face mask.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  
Limitation (2) of claim 1, as amended above, does require wearing a face mask and resolves the foregoing issue of claim interpretation, thereby ensuring the subject or patient actually has or develops the condition targeted for treatment or reduction.  Thus, the active (manipulative) step recited in limitation (2) of claim 1 is necessary to progress this application to allowance.  
A search of the relevant art revealed no prior art reference, or combination of prior art references, that would have adequately supported a prior art rejection under either 35 U.S.C. 102 or 35 U.S.C. 103.  References considered by the examiner for this purpose include those listed on the PTO-892 that accompanied this Notice of Allowance.
Therefore, claims 1-9 are allowed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
11 March 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611